This appeal was docketed in this court on May 16, 1914, and was submitted on December 6, 1915.
The plaintiff in error has filed no brief, nor asked for an extension of time within which to do so, nor given any explanation for his failure to comply with rule 7 of this court (38 Okla. vi, 137 Pac. ix). The defendant in error has filed a motion, asking that the judgment be affirmed. This motion should be granted. Chamberlain v. Fearnow, 46 Okla. 101,148 P. 138; Simmons v. Berryhill, 48 Okla. 98, 149 P. 1131.
We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered. *Page 132